DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/19/21 is acknowledged. Applicant’s remarks are found persuasive. The restriction requirement is withdrawn, and claims 14-18 have been examined as to patentability. 

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
In claim 1, “the processor” should be changed to --wherein the processor is-- in line 6; and there is lack of antecedent basis in the claim for “the case temperature” in the last line.
In claim 4, “measured” should be changed to --sensed-- in line 2; and it is not clear if the two “device” recited in line 4 is referring to the semiconductor device recited in line 3.
In claim 9, there is lack of antecedent basis in the specification for a “non-linear regression model” in line 2.
In claim 14, --a-- should be added after “determining” in line 1; it is not clear if the “relationship” recited in line 7 is referring to the relationship recited in line 3; and there is lack of antecedent basis in the claim for “the case” in the last line.
In claim 18, there is lack of antecedent basis in the claim for “the junction temperature” and “the semiconductor device” in line 3; it is not clear if “for” is referring to signals of or from the semiconductor device in line 6; it is not clear if the “relationship” recited in line 10 is referring to the relationship recited in line 4; and there is lack of antecedent basis in the claim for “the case” in the last line.
Claims 2, 3, 5-8, 10-13, and 15-17 are objected to for being dependent on an objected base claim.
Appropriate correction is required

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A system for monitoring a power electronics device, the system comprising calculating the junction temperature of the semiconductor device according to a relationship between the on-state resistance of the semiconductor device based on aged samples lookup table data, and the case temperature of the semiconductor device (claim 1).
A method of determining junction temperature in a semiconductor device comprising calculating the junction temperature of the semiconductor device according to a relationship between the on-state resistance of the semiconductor device based on aged samples lookup table data, and the case temperature of the semiconductor device (claim 14).
A data carrier comprising machine readable instructions for operating one or more processor in a system for monitoring a power electronics device to monitor the junction temperature of the semiconductor device by calculating the junction temperature of the semiconductor device according to a relationship between the on-state resistance of the semiconductor device based on the stored relationship, and the case temperature of the semiconductor device (claim 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/21/21